USCA4 Appeal: 22-6200      Doc: 7        Filed: 10/21/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6200


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        EUGENE ASOMANI WILLIAMS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:13-cr-00464-LMB-1)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Eugene Asomani Williams, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6200         Doc: 7       Filed: 10/21/2022      Pg: 2 of 2




        PER CURIAM:

               Eugene Asomani Williams appeals the district court’s order denying his motion for

        compassionate release. We have reviewed the record on appeal and conclude that the

        district court did not abuse its discretion in denying relief. See United States v. Kibble, 992

        F.3d 326, 329 (4th Cir.) (providing standard), cert. denied, 142 S. Ct. 383 (2021).

        Accordingly, we affirm. United States v. Williams, No. 1:13-cr-00464-LMB-1 (E.D. Va.

        Feb. 1, 2022). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED




                                                      2